Citation Nr: 1116887	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for tendonitis of the right wrist and extensor surface of the right arm.

2.  Entitlement to an effective date earlier than May 3, 2008, for the award of a 50 percent disability rating for depression with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1993, January 1995 to September 1995, February 2003 to July 2003, August 2003 to April 2004, and from October 2005 to September 2007.  The Veteran's receipt of the Combat Action Badge is indicated by service personnel records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  The service-connected tendonitis of the Veteran's right wrist and extensor surface of his right arm is manifested by subjective complains of pain, numbness, tingling and a weakened grasp.  Diminished range of motion has not been identified. 

2.  In an unappealed rating action dated on March 4, 2008, the RO denied a disability evaluation greater than 30 percent for the service-connected depression with PTSD.  

3.  Since the March 4, 2008 rating action, a claim for a disability rating in excess of 30 percent for the Veteran's service-connected depression with PTSD was not received until July 28, 2008. 

4.  By the July 31, 2008 rating action, the RO awarded an increased evaluation of 50 percent for the service-connected depression with PTSD, effective from May 3, 2008.  

5.  The earliest date that it was factually ascertainable that the Veteran's service-connected depression with PTSD increased in severity (that entitlement to the increased disability rating of 50 percent arose) is May 3, 2008.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the service-connected tendonitis of the Veteran's right wrist and extensor surface of his right arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 5024, 5215 (2010).

2.  The criteria for an effective date earlier than May 3, 2008 for the award of a 50 percent disability rating for the service-connected depression with PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran (pertaining to his compensable rating claim) in May 2008.  This letter informed the Veteran of what evidence was required to substantiate this issue and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In an October 2008 correspondence, the Veteran was notified of the type of evidence that may reflect a worsening of this service-connected disability, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his representative, has asserted any notice deficiency with regard to this claim.  

Clearly, only the May 2008 letter was issued prior to the RO's initial adjudication of the Veteran's appeal in July 2008.  The timing defect of the October 2008 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a statement of the case in December 2008 and supplemental statement of the case in April 2010.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App.

As for the Veteran's claim for an earlier effective date for the grant of a 50 percent rating for depression with PTSD, the Board notes that this earlier effective date issue is based on the RO's July 2008 award of the increased rating (to 50 percent) for this disorder.  Following receipt of notice of that decision, the Veteran disagreed with the effective date assigned.  Because the Veteran's claim was initially one for an increased rating, which was granted, VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess, supra.  Therefore, any deficiency in the notice provided is not prejudicial to the Veteran.  In any event, the Veteran was provided with notice of what the evidence must show to establish an earlier effective date in a September 2009 VCAA notice letter.  His claim was subsequently readjudicated in April 2010 thereby curing any timing defect.  See Pricket, supra. 

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, lay statements and a VA examination report.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination pertinent to his right arm claim in January 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  Although the Veteran has not been accorded a VA psychiatric examination during the current appeal, the Board finds that such an evaluation would not aid in a determination as to whether an earlier effective date for the grant of the increased rating of 50 percent for this disability is warranted.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  Thus, the Board will proceed to a decision.  

II.  Increased Rating Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

The Veteran's service-connected right wrist disability is currently assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5215 [tenosynovitis] - [limitation of motion of the wrist].  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of wrist motion for either the major, or minor, hand, is rated as 10 percent disabling-based upon evidence of either palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  [In this regard, the Board notes that normal wrist ranges of motion are dorsiflexion from zero degrees to 70 degrees; palmar flexion from zero degrees to 80 degrees; ulnar deviation from zero degrees to 45 degrees; and radial deviation from zero degrees to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).]  

Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5024 is applicable to the instant case because it pertains specifically to the disability at issue (tendonitis).  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5024 [and indirectly under Diagnostic Codes 5003 and 5215].  The Veteran and his representative have not suggested that another diagnostic code would be more appropriate.

In the present appeal, the Veteran was afforded a VA examination to determine the extent of his tendonitis of the right wrist and extensor surface of the right arm in January 2010.  After conducting a physical examination, the VA examiner reported that the Veteran's right wrist range of motion was dorsiflexion of 70 degrees and 80 degrees of palmar flexion.  The evidence of record does not contain any additional range of motion findings during the appeal period.  

As this evidence illustrates, throughout the appeal period, the Veteran has displayed full range of motion of his right wrist.  See 38 C.F.R. § 4.71, Plate I (2010).  As previously noted herein, Diagnostic Code 5003 provides for a compensable evaluation of 10 percent rating in the absence of limitation of motion upon X-ray evidence of arthritis in two or more major joints or two or more minor joint groups.  Here, however, X-rays of the Veteran's right wrist taken in connection with his January 2010 VA examination revealed "normal alignment" and that the "joint spaces are maintained."  Arthritis of the right wrist has not been identified.  Further, and of particular significance to the Board is the fact that the medical evidence does not show, and the Veteran does not contend, that this service-connected disability involves two or more major joints or two or more minor joints.  Thus, a compensable disability rating based on an absence of limitation of motion cannot be assigned under Diagnostic Code 5003.  

Further, the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  In a statement received in October 2008, the Veteran specifically argued that his right wrist symptomatology includes excessive fatigability and pain on repetitive use and that an increased (compensable) rating was therefore warranted based on the Court's decision in Deluca. 

The Veteran is competent to report on the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, however, that the January 2010 VA examiner specifically examined the Veteran's right wrist to determine the extent, if any, of the functional impairment caused by that disability.  After examining the Veteran's wrist, the VA examiner indicated that "[t]here are no additional functional limitations of this joint, including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint time[s] three, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination."  

The Board does not dispute that the Veteran has right wrist pain.  Indeed, the evidence of record includes a statement from the Cannon Valley Clinic indicating that the Veteran has "hand/wrist pain" and uses wrist splints as needed.  However, the Veteran's medical treatment records do not indicate that the Veteran has any additional functional impairment caused by his wrist disability.  In this regard, the Board notes that the January 2010 VA examiner's opinion is consistent with the remaining evidence of record, including the December 2007 VA examiner who indicated that he "would not anticipate a loss of range of motion" in the Veteran's right wrist due to Deluca factors.  Such records are more reliable than the Veteran's statements made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no support in the record for a compensable rating.  Simply put, the Veteran's range of motion has been assessed as being normal, and functional loss has not been credibly identified.  The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is a compensable disability rating warranted for the Veteran's tendonitis of the right wrist and the extensor surface of the right arm under either Diagnostic Code 5215 or Diagnostic Code 5003 or based on the functional impairment of this disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) & 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

Moreover, pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  In this regard, the Board notes, however, that the RO included the provisions of 38 C.F.R. § 3.321(b)(1) in the December 2008 Statement of the Case (SOC) and appears to have considered this regulation in the current appeal.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the service-connected disability at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In particular, under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the service-connected tendonitis of the Veteran's right wrist and extensor surface of his right arm.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of this disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board briefly notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for this disability.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

Also, with respect to employment, the evidence of record indicates that the Veteran works as an investigator for the federal government.  While the Veteran stated that his right wrist symptomatology will cause him pain, numbness, tingling and result in a weakened grip, there is no indication that this disability has caused him to miss work or creates any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Indeed, the January 2010 VA examination report specifically states that the disability has not caused the Veteran to miss any work.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Earlier Effective Date Claim

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2010).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2010).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2010).  

According to the applicable rating criteria, a 50 percent evaluation will be assigned for depression with PTSD with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434 & 9411 (2010).  

A 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

Here, in a March 2008 rating action, the Veteran was granted service connection for depression with PTSD.  A 30 percent disability rating was assigned for this disability, effective September 26, 2007.  Notice of the determination with his appellate rights was issued that same month.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2010).  

Then, on July 28, 2008, the RO received from the Veteran a claim for an increased rating for his service-connected depression with PTSD.  Specifically, he referenced ongoing psychiatric treatment and noted that his symptoms were more severe than were previously reported.  In a July 31, 2008 rating action, the RO recharacterized the Veteran's service-connected disability as depression with PTSD and assigned a 50 percent disability rating, effective May 3, 2008.  The RO explained that the May 3, 2008 effective date was assigned as it represents the date that a VA outpatient treatment record showed a factually ascertainable increase in the Veteran's psychiatric symptoms.  

The Veteran seeks an earlier effective date for the assignment of a 50 percent disability rating for his service-connected depression with PTSD.  Specifically, he argues that he is entitled to an earlier effective date because his depression and PTSD symptoms were of such severity as to warrant a 50 percent rating as of the date he filed his original claim for service connection in October 2007.  See the October 2008 notice of disagreement. 

In determining an appropriate effective date for an increased rating, the Board must first identify the date of filing of the increased rating claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2010).

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

In May 2010 during the current appeal, the Veteran's representative argued that the issue of entitlement to an increased rating for depression has remained open and that the 50 percent disability rating should be effective the day following the Veteran's separation from service.  In short, the Veteran's representative is arguing that the March 2008 rating action is not final.  

As noted above, however, the Veteran did not disagree with the March 2008 rating action.  His July 2008 claim asked the RO to "reconsider" his psychiatric disorder claim as "the symptomatology is more severe than what was reported at" his VA examination.  The Veteran did not express disagreement with the March 2008 rating decision or request appellate review.  In fact, in his July 2008 claim, he specifically stated that he has continued to receive ongoing psychiatric treatment "since approximately March 2008."  38 C.F.R. § 20.201 (2010).  While the Board is cognizant that special wording is not required, the Veteran's statement cannot be interpreted as a notice of disagreement.  Id. 

Further review of the record reveals that there are no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a new claim for an increased rating for depression after the March 2008 rating action, and prior to the July 2008 claim for an increased rating.  Accordingly, the Board concludes that the date of receipt of the Veteran's claim for an increased rating for his service-connected depression with PTSD is July 28, 2008.  

With respect to the matter of whether an increase in the Veteran's service-connected depression with PTSD was factually ascertainable in the one year period prior to July 28, 2008 (the date of receipt of the increased rating claim), the Board has considered all pertinent evidence dated between July 28, 2007 and July 28, 2008 which is of record-even if such evidence was considered by the RO at the time of its final March 2008 rating action.  See Hazan v. Gober, 10 Vet. App. 511, 518, 521-522 (1997) (in which the Court held that the Board is required to consider evidence about the status of the condition during the one-year period prior to application, even if such evidence was considered in a prior appeal).  

In this regard, the Board notes that a July 2004 private examiner concluded that the Veteran's was "currently controlled."  Following a VA psychiatric examination conducted in November 2007, the examiner assigned a Global Assessment of Functioning (GAF) score of 65, which is reflective of some mild symptoms (e.g., a depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  Indeed, the examiner opined that the Veteran's depression caused him mild occupational functioning due to concentration difficulties and mild social functioning due to some feelings of detachment towards others.  

The claims folder contains no records of outpatient or inpatient psychiatric treatment after the November 2007 VA psychiatric examination until May 3, 2008.  According to a record dated on May 3, 2008, the Veteran had contacted by telephone the VA Medical Center (VAMC) in Minneapolis, Minnesota to request a mental health intake appointment.  He left a message.  When personnel at the Minneapolis VAMC returned the Veteran's call on May 5, 2008, the Veteran described an increase in his depression symptoms despite medication.  

The Veteran underwent an outpatient psychiatric evaluation at the Minneapolis VAMC on May 7, 2008.  At that time, the Veteran complained of decreased motivation, difficulty initiating a task, task completion, poor concentration, easy distraction, easy frustration, impulsive intolerance, sleep disturbance, hyperarousal, and hypervigilance in crowds.  A mental status evaluation was positive for a dysphoric mood, anxiety, vigilant irritability, and a blunted affect.  The examiner assigned a GAF score of 50, which is reflective of serious symptoms or serious impairment in social, occupational, or school functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

Subsequent medical records reflect the need for continued outpatient psychiatric treatment for symptomatology consistent with that shown at the May 2008 evaluation.  The need for inpatient psychiatric treatment has not been shown.  

According to this evidence, the Veteran did not seek psychiatric treatment after the November 2007 VA psychiatric examination until May 3, 2008.  An evaluation dated essentially contemporaneous with his May 3, 2008 request for treatment clearly showed an increase in psychiatric symptomatology-as is illustrated by the lower GAF scores and the increase in pertinent complaints.  Consequently, the Board finds that an increase in the Veteran's depression with PTSD symptomatology was factually ascertainable on May 3, 2008 but no earlier.  See Hazan, 10 Vet. App. at 519-520 (in which the Court held that a factually ascertainable "increase" is one to the next disability level).  

As this evidence illustrates, the Veteran's increased rating claim was received on July 28, 2008, and an increase in his depression and PTSD symptomatology was first factually ascertainable on May 3, 2008 but no earlier.  Thus, based on these facts, an effective date prior to May 3, 2008 for the award of a 50 percent rating for service-connected depression with PTSD cannot be granted.  As previously discussed herein, if an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); & VAOPGCPREC 12-98 (1998).

In reaching this decision, the Board has considered the Veteran's representative's assertion that the Veteran's increased rating claim (for his service-connected depression with PTSD) has remained open and that the 50 percent disability rating should be effective the day following the Veteran's separation from service.  As previously discussed herein, the Board finds that March 2008 rating action which assigned the 30 percent rating is final and that the Veteran filed his current increased rating claim on July 28, 2008.  Importantly, however, even if the Board were to consider the Veteran's depression claim to have remained opened since he first filed his psychiatric claim in October 2007, shortly after his separation from service, an earlier effective date may still not be awarded.  Significantly, as discussed herein, the Board finds that the evidence of record clearly shows that an increase in the service-connected psychiatric disability was not factually ascertainable (in other words, entitlement to the higher rating was not shown) until May 3, 2008.  Where an increase occurs after the date of receipt of the claim, the effective date can be no earlier than the date of increase.  Id.  


ORDER

Entitlement to a compensable rating for tendonitis of the right wrist and the extensor surface of the right arm is denied.

Entitlement to an effective date earlier than May 3, 2008, for the assignment of a 50 percent rating for depression with PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


